DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Objections
Claims 2-9, 13, and 15 are objected to because of the following informalities:  

Claim 2 states “and for generating orientation information which describes a detected orientation” which should be “and for generating the orientation information which describes a detected orientation”.
Claim 15 is objected to in an analogous manner.
Claims 3-9 and 13 are objected as being dependent on the above.

Claim 15 states “are assigned to with defined variations of specific output parameters” which should be “are assigned to defined variations of specific output parameters”.  

Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Censo et al. (US 20160016513 A1) in view of Moseley et al. (US 20100014691 A1).

Regarding claim 1, Di Censo discloses a device for outputting audio signals into an interior (305 of figures 3) of a motor vehicle (figures 1-3 and 6, item 100), which interior in particular forms part of a passenger compartment (305 of figures 3), comprising: 

a controller (115) which is or can be assigned to the audio output means (105) and which is configured for controlling a plurality of parameters (changes default settings, at least fade and balance, paragraphs [0013], [0015], [0036], and [0048]) of the audio signals which can be output via audio output elements (105A-105D), characterized in that 
the controller (115) is configured to control the plurality of output parameters of the audio output elements (105A-105D) of the audio output means (4) on the basis of orientation information (changes default settings, paragraphs [0013]-[0015], [0036], and [0048]) generated by a detection means (110) which is configured for detecting indications of movement of a chassis (at least paragraphs [0014]-[0015], and [0017])  of a motor vehicle (100) relative to a ground (paragraph [0036], may take slope of ground into account), and for generating the orientation information which describes a detected indications of movement (changes default settings, paragraphs [0013], [0015], [0036], and [0048]) of the motor vehicle (100) relative to the ground (paragraph [0036], may take slope of ground into account);  whereby 
specific indications of movements of the motor vehicle are assigned to defined variations of specific output parameters of the plurality of output parameters (figures 2A-2D and 3A-3D, left/right pan versus front/back fade), such that different orientations and/or movements of the motor vehicle which vary during vehicle operation are acoustically differently perceptible for a vehicle occupant by way of correspondingly 
Di Censo does not expressly disclose detecting the orientation and/or movement of a chassis of a motor vehicle relative to a ground.  
Moseley teaches altering audio output signals (via 19 of figure 1) based on detecting the orientation (via tilt detection filters 12A of figure 1, for each axis, and processor 18) and/or movement (at least velocity, paragraphs [0012], [0014], and [0022]-[0025]) of a chassis of a motor vehicle relative to a ground (earth ground creating gravity, paragraphs [0011], [0012], and [0022], detection using known methods to filter information from acceleration sensor 11A, using past and current information).  
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the detection of orientation and/or movement of Moseley in the system of Di Censo.  The motivation for doing so would have been to affect the output audio signals based on the current state, not only changes in state.  Therefore, it would have been obvious to combine Moseley with Di Censo to obtain the invention as specified in claim 1.

Regarding claim 2, Di Censo discloses wherein the detection means (110) is assigned to the controller (115) and is configured for detecting the orientation and/or movement (direction of gravity, speed, paragraphs [0017], [0018], [0036], and [0058])  of a chassis of the motor vehicle (100) relative to a ground, and for generating orientation information (output of 110) which describes a detected orientation and/or movement of the chassis of the motor vehicle (100) relative to the ground.  

Regarding claim 3, Di Censo discloses characterized in that the detection means (110) is configured for detecting pitching and/or rolling and/or lifting movements (see at least paragraph [0036]) of the chassis of the motor vehicle (100), and for generating orientation information (output of 110) which describes corresponding pitching and/or rolling and/or lifting movements of the chassis of the motor vehicle (100).  

Regarding claim 4, Di Censo discloses characterized in that the audio output means (105) comprises at least one audio output element (figures 2, 105B and 105D, assuming American left hand side driver, if not transducers are flipped) which can be or is arranged on the driver side, and at least one audio output element (105A and 105 C) which can be or is arranged on the passenger side, wherein the controller (115) is configured to generate control information (changes default volume, paragraphs [0013], [0015], [0036], and [0048]) on the basis of orientation information which describes a rolling movement of the chassis about a longitudinal axis (see figure 2D and 3D) of the motor vehicle (100), on the basis of which control information an audio signal is output via the at least one audio output element (105B and 105D) which can be or is arranged on the driver side, which audio signal has at least one different output parameter compared with an audio signal output via the at least one audio output element (105A and 105C) which can be or is arranged on the passenger side (see figure 2D and 3D, volume louder on passenger side).  



Regarding claim 6, Di Censo discloses characterized in that the audio output means (105) comprises at least one audio output element (figures 2, 105A and 105B) which can be or is arranged at the front of the vehicle, and at least one audio output element (105C and 105D) which can be or is arranged at the rear of the vehicle, wherein the controller (115) is configured to generate control information (changes default volume, paragraphs [0013], [0015], [0036], and [0048]) on the basis of orientation information which describes a pitching movement of the chassis about a transverse axis (see figure 2B, 2C, 3B, and 3C) of the motor vehicle (100), on the basis of which control information an audio signal is output via an audio output element (105A and 105B), which audio signal has at least one different output parameter compared with an audio signal output via an audio output element (105C and 105D) which can be or is arranged at the rear of the vehicle (see figure 2B, 2C, 3B, and 3C, volume louder back or front).  
  


Regarding claim 8, Di Censo discloses characterized in that the controller (115) is configured to generate control information on the basis of orientation information which describes a lifting movement of the chassis along a vertical axis (paragraph [0058] states may be acceleration in any number of directions) of the motor vehicle (100), on the basis of which control information an audio signal is output via at least one first audio output element (upper door speakers of paragraph [0044]), which audio signal has at least one different output parameter compared with an audio signal output via at least one second audio output element (paragraph [0044], volume of front speakers maintained).  

Regarding claim 9, Di Censo discloses characterized in that the audio output means (105) is configured to output, on the basis of the control information, an audio signal via at least one first audio output element (upper door speakers of paragraph [0044]) which is of a different, in particular higher or lower, energy (upper door speakers raised up and lowered as required paragraph [0044]), in particular sound level, and/or 

Regarding claim 10, Di Censo discloses characterized in that the at least one output parameter is the energy, in particular the sound level (changes default settings of volume, fade/balance, paragraphs [0013], [0015], [0036], and [0048]), and/or a delay of the audio signal which can be or is output via the respective audio output elements (105A-105D).  

Regarding claim 11, Di Censo discloses characterized in that the controller (115) is configured to carry out a change of the at least one output parameter, which change takes place within the context of controlling the at least one output parameter on the basis of the orientation information, in a stepless manner (changes default settings in continuous manner, “continuously change”, paragraph [0057]).
  
Regarding claim 12, Di Censo discloses characterized in that the controller (115) is configured to perform a control, in particular adjustment, of at least one output parameter, in particular with respect to a reference output parameter (reference is the changed default setting, paragraphs [0013] and [0015]), which control or adjustment is performed on the basis of orientation information, within a specifiable or specified boundary value range (over an event threshold, see step 510 of figure 5, paragraph [0051]). 



Regarding claim 14, Di Censo discloses a motor vehicle (figures 1-3 and 6, item 100) comprising a device according to claim 1 (as above) for outputting audio signals into an interior (305) of the motor vehicle (100), which interior in particular forms part of a passenger compartment (see figures 3).  


Regarding claim 15, Di Censo discloses method for outputting audio signals into an interior (305 of figures 3) of a motor vehicle (figures 1-3 and 6, item 100), which interior in particular forms part of a passenger compartment, by means of an audio output means (speakers 105) which comprises a plurality of audio output elements (105A-105D) which can be or are arranged in an interior (305) of a motor vehicle (100), in particular by means of a device according to claim 1 (as above), said method comprising the following steps: 
- detecting indications of movement of a chassis (at least paragraphs [0014]-[0015], and [0017]) of a chassis (via 110) of a motor vehicle (100) relative to a ground (paragraphs [0013], [0015], [0036], and [0048]), 
- generating orientation information (output of 110) which describes a detected indication of movement of the chassis of the motor vehicle relative to the ground (at least paragraphs [0014]-[0015], and [0017]), and

specific indications of movement of the motor vehicle are assigned to with defined variations of specific output parameters (figures 2A-2D and 3A-3D, left/right pan versus front/back fade) of the plurality of output parameters, such that different orientations and/or movements of the motor vehicle which vary during vehicle operation are differently acoustically perceptible for a vehicle occupant by way of correspondingly varying the specific output parameters (figures 2A-2D and 3A-3D, user hears different distribution based on indication, paragraphs [0013]-[0014], and [0021]).
Di Censo does not expressly disclose detecting the orientation and/or movement of a chassis of a motor vehicle relative to a ground.  
Moseley teaches altering audio output signals (via 19 of figure 1) based on detecting the orientation (via tilt detection filters 12A of figure 1, for each axis, and processor 18) and/or movement (at least velocity, paragraphs [0012], [0014], and [0022]-[0025]) of a chassis of a motor vehicle relative to a ground (earth ground creating gravity, paragraphs [0011], [0012], and [0022], detection using known methods to filter information from acceleration sensor 11A, using past and current information).  
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the detection of orientation and/or movement of Moseley in the system of Di Censo.  The motivation for doing so would have been to affect the output audio signals based on the current state, not only changes in state.  Therefore, it would have been .


Response to Arguments
Applicant's arguments filed April 23rd, 2021 have been fully considered but they are not persuasive. 
In general applicant argues that the amendments to the previous claims are not found in prior art.  A new ground of rejection has been established as above.  
Applicant has not responded to the claim objections to claims 2 and 15 as above.
Regarding the 35 USC 103 rejection, applicant argues that Di Censo is non-functional, “it is unclear whether any of what is stated in Di Censo is at all possible” (see applicant’s arguments dated April 23rd, 2021, page 8).  However, references are assumed to be functional, and applicant must overcome the prior art reference, See MPEP 716.07 (Inoperability of references, “Where the affidavit or declaration presented asserts that the reference relied upon is inoperative, the claims represented by applicant must distinguish from the alleged inoperative reference disclosure”).  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., use of computational resources, being highly efficient, dynamic/real-time processing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/Examiner, Art Unit 2654  

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654